Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 2/9/2021. 
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,541,978, 10,536,433 and 10,057,215 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the applicant’s representative, Mr. Chris Wat on 3/11/2021.  

LISTING OF THE CLAIMS
1.	(Original) A system, comprising:
a network interface controller (NIC) configured to allow communication with a user device via a network;
a data storage storing a plurality of identifier portions, wherein each identifier portion in the plurality of identifier portions is associated with a test strand, a remediation content, and a score range for the test strand, wherein the test strand associated with each identifier portion is associated with a testing content;
a processor; and
a memory including computer-executable instructions which, when executed by the processor, cause the processor to perform operations including:
receiving, from the user device using the NIC, an electronic transmission encoding an identifier string, the identifier string including a number of alphanumeric characters;
parsing the identifier string into a plurality of received identifier portions by subdividing the identifier string, each of the received identifier portions including alphanumeric characters; and
for each received identifier portion in the plurality of received identifier portions:
identifying, in the data storage, an identifier portion that matches the received identifier portion,
identifying, in the data storage, the remediation content associated with the identifier portion that matches the received identifier portion, and
causing transmission of the remediation content to the user device to facilitate display of the remediation content at the user device.



3.	(Original) The system of claim 1, wherein each received identifier portion identifies a performance level on the test strand corresponding to the received identifier portion.
4.	(Original) The system of claim 1, wherein the identifier string is encrypted when received, and wherein parsing the identifier string includes:
determining an encryption key associated with the identifier string; and
decrypting the identifier string using the encryption key.

5.	(Original) The system of claim 1, wherein the remediation content includes a psychographic illustration depicting corresponding test strand performance.

6.	(Original) The system of claim 1, wherein the remediation content includes a human-readable description depicting corresponding test strand performance.

7.	(Original) The system of claim 1, wherein the operations further include:
parsing the identifier string to determine a check portion; and
determining a validity of the check portion by:
assigning a numeric value to each received identifier portion in the plurality of received identifier portions,
aggregating the numeric values associated with each received identifier portion to a single digit check portion number,
comparing the check portion with the single digit check portion number, and
when the check portion matches the single digit check portion number, determining that the check portion is a valid check portion.

8.	(Original) The system of claim 7, wherein the operations further include, when the check portion does not match the single digit check portion number, causing transmission of a notification to the user device regarding the identifier string.

9.	(Original) A method, comprising:
receiving, from a user device using a network interface controller (NIC), an electronic transmission encoding an identifier string, the identifier string including a number of alphanumeric characters;
parsing the identifier string into a plurality of received identifier portions by subdividing the identifier string, each of the received identifier portions including alphanumeric characters; and
for each received identifier portion in the plurality of received identifier portions:
identifying, in a data storage storing a plurality of identifier portions, an identifier portion that matches the received identifier portion, wherein each identifier portion in the plurality of identifier portions stored in the data storage is associated with a test strand, a remediation content, and a score range for the test strand,
identifying, in the data storage, the remediation content associated with the identifier portion that matches the received identifier portion, and
causing transmission of the remediation content to the user device to facilitate display of the remediation content at the user device.

10.	(Original) The method of claim 9, wherein the identifier string received from the user device does not identify a user of the user device.

11.	(Original) The method of claim 9, wherein each received identifier portion identifies a performance level on the test strand corresponding to the received identifier portion.

12.	(Original) The method of claim 9, wherein the identifier string is encrypted and further comprising the steps of:
determining an encryption key associated with the identifier string; and
decrypting the identifier string using the encryption key.


14.	(Original) The method of claim 9, wherein the remediation content includes a human-readable description depicting corresponding test strand performance.

15.	(Original) The method of claim 9, further comprising the steps of:
parsing the identifier string to determine a check portion; and
determining a validity of the check portion by:
assigning a numeric value to each received identifier portion in the plurality of received identifier portions,
aggregating the numeric values associated with each received identifier portion to a single digit check portion number,
comparing the check portion with the single digit check portion number, and
when the check portion matches the single digit check portion number, determining that the check portion is a valid check portion.

16.	(Original) The method of claim 15, further comprising the step of, when the check portion does not match the single digit check portion number, causing transmission of a notification to the user device regarding the identifier string.

17.	(Currently Amended) A method, comprising:
receiving, by a processor executing computer-executable instructions within a memory, from a user device, using a network interface controller (NIC) configured to allow communication with the user device via a network, an electronic transmission encoding an identifier string including a number of alphanumeric characters;
parsing the identifier string into a plurality of received identifier portions by subdividing the identifier string, each of the received identifier portions including alphanumeric characters; and
for each received identifier portion in the plurality of received identifier portions:
identifying, in a data storage storing a plurality of identifier portions, an identifier portion that matches the received identifier portion, wherein each identifier portion in the plurality of identifier portions is associated with a test strand, a remediation content, and a score range for the test strand, wherein the test strand associated with each identifier portion is associated with a testing content,
identifying, in the data storage, the remediation content associated with the identifier portion that matches the received identifier portion, and
causing transmission of the remediation content to the user device to facilitate display of the remediation content at the user device.

18.	(Original) The method of claim 17, wherein the identifier string received from the user device does not identify a user of the user device.

19.	(Original) The method of claim 17, wherein the identifier string is encrypted and further comprising the steps of:
determining an encryption key associated with the identifier string; and
decrypting the identifier string using the encryption key.

20.	(Original) The method of claim 17, further comprising the steps of:
parsing the identifier string to determine a check portion; and
determining a validity of the check portion by:
assigning a numeric value to each received identifier portion in the plurality of received identifier portions,
aggregating the numeric values associated with each received identifier portion to a single digit check portion number,
comparing the check portion with the single digit check portion number, and
when the check portion matches the single digit check portion number, determining that the check portion is a valid check portion.



REASONS FOR ALLOWANCE
The applicant’s proposed amended claim(s) are persuasive in indication of allowable subject matter where none of the prior art of record alone or in combination teaches nor suggest applicant’s claim limitation element of:  

Reason for allowance for claims 1 and 9     
Claim 1 and 9  - ‘ .. parsing the identifier string into a plurality of received identifier portions by subdividing the identifier string, each of the received identifier portions including alphanumeric characters; and 
for each received identifier portion in the plurality of received identifier portions: 
identifying, in a data storage storing a plurality of identifier portions, an identifier portion that matches the received identifier portion, wherein each identifier portion in the plurality of identifier portions stored in the data storage is associated with a test strand, a remediation content, and a score range for the test strand, identifying, in the data storage, the remediation content associated with the identifier portion that matches the received identifier portion ..’, 

Reason for allowance for claim 17 
".. an electronic transmission encoding an identifier string including a number of alphanumeric characters;
parsing the identifier string into a plurality of received identifier portions by subdividing the identifier string, each of the received identifier portions including alphanumeric characters; and

identifying, in a data storage storing a plurality of identifier portions, an identifier portion that matches the received identifier portion, wherein each identifier portion in the plurality of identifier portions is associated with a test strand, a remediation content, and a score range for the test strand, wherein the test strand associated with each identifier portion is associated with a testing content,
identifying, in the data storage, the remediation content associated with the identifier portion that matches the received identifier portion, and
causing transmission of the remediation content to the user device to facilitate display of the remediation content at the user device.”

And with additional detailed steps in independent claim(s) in execution of evaluation system, as described in amended independent claim(s) on 11/26/2019. 
Updated search does not teach or fairly suggest the claimed limitation(s); therefore previous rejection(s) has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Booth et al. (US Publicaiton No 20130080398) teaches de-identification of data elements in databases by generating data elements. 
Orsini et al. (US Publication No. 2004/0049687) teaches securing sensitive data from unauthorized access in variety of commercial settings generally available to public, Includes data parsing, data encryption. 
Felsher et al. (US Patent No. 8,316,237) teaches obscuring the identifier for secure data transmission between first and second party. 
Gunther et al (US Publication No. 2009/0226872) teaches developing, administering and grading tests and reporting the results in secure testing format. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431